I would like to extend
my heartfelt congratulations to Mr. Theo-Ben Gurirab,
12


Foreign Minister of the Republic of Namibia, on his
assumption of the office of President of the General
Assembly at its fifty-fourth session. I would also like to pay
my respects to Mr. Didier Opertti Badán, Foreign Minister
of Uruguay, for all his efforts during his tenure as President
of the General Assembly at its fifty-third session. It is also
my great pleasure to welcome the admission of the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga as new Members of the United Nations.
Permit me on this occasion to extend my heartfelt
condolences and sympathy to the people of the Republic of
Turkey and the people of Greece, who have suffered greatly
as a result of the recent earthquakes in those countries. I
also express my deep concern regarding the grave damage
caused by the earthquake that occurred in Taiwan early in
the morning of 21 September, and extend my heartfelt
condolences and sympathy to those who have suffered from
the disaster.
This is the last session of the General Assembly
before the Millennium Assembly is convened next year.
During the one-year period to come, we must identify the
issues, such as conflicts and poverty, which the
international community will face in the twenty-first century
and find an answer to what role the United Nations should
play in addressing these issues.
Since its founding in 1945, the United Nations has
been dealing with issues of world peace and security, as
well as economic and social issues, including development.
In the area of peace and security, during the cold-war era,
the ability of the Security Council to cope with conflicts
was severely restricted. Even under such circumstances,
however, the United Nations made creative efforts, such as
peacekeeping operations, and achieved certain results in the
Middle East and elsewhere. Since the end of the cold war,
the number of peacekeeping operations that has been
dispatched has increased dramatically, and their mandates
have become diversified. Their activities bore fruit, for
example, in Cambodia and Mozambique.
Regarding the issues of refugees and displaced persons
created by conflicts, the humanitarian assistance activities
of the Office of the United Nations High Commissioner for
Refugees (UNHCR) and others are highly appreciated. In
the economic and social area, the United Nations, along
with its specialized agencies, has raised issues, set standards
and implemented those standards in every field, including
development, the environment, human rights, science and
culture. In the area of development, in addition to efforts
undertaken through its programmes and funds, including the
United Nations Development Programme, the United
Nations has achieved certain results in coordinating the
assistance activities of the international community. The
United Nations has, furthermore, played a decisive role in
assessing the public opinion of global society. We should
hold in high regard such efforts of the United Nations.
Fully recognizing the significance of the
Organization, the people of Japan regarded their country’s
admission to membership of the United Nations as their
country’s reinstatement in international society after the
Second World War. They have been supporting and
contributing to the activities of the United Nations ever
since.
There is, however, still much to be done by the
United Nations in such areas as the prevention and
resolution of conflicts and poverty alleviation. It is also
important to have fresh viewpoints, including that of
human security, in addressing such new issues as those
relating to globalization and other global matters. These
are the issues we will be passing along to the twenty-first
century.
One of the most important issues that the United
Nations must continue to address is conflict. In Africa,
conflicts continue in many regions. Although peace has
been restored in Kosovo, the conflict there left deep scars
on local communities in the region and on the hearts of
the people, demonstrating once again the importance of
conflict prevention. Furthermore, numerous challenges
exist on the path towards future reconstruction. There are
persistent tensions in Asia. While various conflicts have
been resolved in Latin America, there is still work to be
done to achieve stable post-conflict development,
including the development of and the clearing of
landmines in the border region between Peru and
Ecuador, who reached a peace agreement on their border
dispute last year.
Regarding the efforts to deal with conflicts, I would
like to emphasize the following three points. First, it is
important to take a comprehensive approach, which
includes conflict prevention and resolution, peacekeeping
and peace-building, and the elimination of potential
causes of conflict, such as poverty. Secondly, it is
necessary to deal with conflicts in a manner that is
suitable to the situation in each region. These two points
were also made in the report of the Secretary-General
entitled “The causes of conflict and the promotion of
durable peace and sustainable development in Africa”
(A/52/871), which was issued last year. Thirdly, as
13


regards peace-building, it is necessary that international
assistance, from post-conflict emergency humanitarian
assistance to long-term development aid, be implemented
seamlessly. In addition to these efforts, it has become
important to ensure the security of personnel who are
engaged in humanitarian or development assistance
activities.
In Africa, the United Nations is cooperating in efforts
to bring peace in situations of conflict, such as in the
Democratic Republic of the Congo and Sierra Leone, and
in the border dispute between Ethiopia and Eritrea. Japan
will consider extending assistance to the efforts of the
United Nations as well as to the reconstruction efforts of
the countries concerned. We think that efforts to tackle
poverty in Africa also contribute to the prevention of
conflicts in the region.
With regard to Kosovo, Japan has provided the United
Nations Mission in Kosovo with personnel and is actively
extending financial support in such areas as humanitarian
and reconstruction assistance. It recently dispatched a study
mission to explore possible concrete assistance projects.
Turning our attention to Asia, we hope that security in
East Timor will be restored at the earliest possible date,
through the activities of the multinational force working in
coordination with the Government of Indonesia and with
the Indonesian armed forces. This force is now starting to
be deployed on the basis of the Security Council resolution
adopted on 15 September.
Japan has already announced that it will extend a
substantial financial contribution to the multinational force.
It is making this contribution with the intention of
facilitating the participation of developing countries in the
effort. Japan will decide the amount of its contribution after
the whole picture of the multinational force becomes clear.
The situation of refugees and displaced persons in and
outside East Timor causes serious concern. Japan has
announced the contribution of a total of $2 million to the
activities of UNHCR and the World Food Programme. In
addition, it intends to positively consider further assistance
after taking into consideration a report from the
Government mission now in the region, along with other
factors. Furthermore, Japan, in the medium and long term,
also intends to provide appropriate assistance for the
reconstruction and development of East Timor.
As regards conflict prevention, I wish to commend the
Organization of African Unity for already launching efforts
to establish an early warning system, and, as regards
Asia, I would like to commend the ministerial meeting of
the Regional Forum of the Association of South-East
Asian Nations for its decision last July to discuss
concretely how preventive diplomacy might be dealt with.
Next, I would like to touch upon three issues that are
commonly observed in regions in conflict: small arms,
anti-personnel landmines, and refugees and displaced
persons.
In its efforts to cope with the small arms issue,
Japan strongly hopes that the General Assembly will
adopt a resolution at this session promoting the
recommendations of the report of the Secretary-General
drafted by the Panel of Governmental Experts on Small
Arms. Japan looks forward to working with other
countries for the implementation of those
recommendations. Japan will also actively contribute to
the successful convening of the international conference
on small arms to be held by the end of 2001.
On the issue of anti-personnel landmines, with the
entry into force last March of the Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their
Destruction, it is now necessary to achieve a universal
and effective ban on anti-personnel landmines and to clear
the mine areas, while extending assistance to mine
victims, among whom are many children. Japan has
contributed financial assistance of more than $40 million
to international and non-governmental organizations and
will continue to strive to achieve the goal of “zero
victims” at an early date.
With regard to the issue of refugees and displaced
persons, Japan highly commends the activities of UNHCR
and others and intends to continue to actively cooperate
with them.
Since the end of the cold war, international efforts
have achieved certain results with respect to the
non-proliferation of weapons of mass destruction,
including nuclear weapons, and their delivery vehicles —
namely, missiles — as well as arms reduction. Yet the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) regime has been challenged by the nuclear testing
or secret development of weapons of mass destruction
conducted by some States.
Japan calls upon the nuclear-weapon and the non-
nuclear-weapon States alike to take constructive actions
14


to ensure the successful convening of the Review
Conference of the Parties to the NPT next spring. Japan
also calls upon the States that have not yet done so to
promptly sign and ratify the Comprehensive Nuclear-
Test-Ban Treaty so that it can enter into force as soon as
possible, and appeals to every country to respect the
moratorium on nuclear testing. Further, it is also important
to reactivate the START process and promptly to
commence the negotiations on the fissile material cut-off
treaty.
Japan has consistently called for realistic measures for
nuclear non-proliferation and disarmament. Every year since
1994, it has submitted to the General Assembly a resolution
on nuclear disarmament with a view to the ultimate
elimination of nuclear weapons. Late last July, the Tokyo
Forum on Nuclear Non-Proliferation and Disarmament,
which was established at Japan’s initiative, issued its report,
which we believe provides a realistic guideline for progress
in nuclear non-proliferation and disarmament. Japan would
like to consult actively with other countries with a view to
implementing the meaningful recommendations contained
in the report.
The importance of addressing the issue of weapons of
mass destruction other than nuclear weapons, such as
biological and chemical weapons, as well as the issue of
delivery vehicles, including missiles, is beyond discussion.
In particular, Japan will work towards the early conclusion
of negotiations on the protocol to the Convention on the
Prohibition of the Development, Production and Stockpiling
of Bacteriological (Biological) and Toxin Weapons and on
Their Destruction.
With regard to the North Korean missile issue, Japan
appreciates and welcomes the important progress achieved
in the recent United States-North Korea talks. Japan
strongly hopes that North Korea’s moratorium on missile
launching is further assured.
Poverty continues to be a serious issue in many
regions of the world. There is a vicious cycle in which the
frequent occurrence of regional conflicts exacerbates the
problem of poverty, while poverty in turn causes the
occurrence and recurrence of regional conflicts. Indeed,
poverty should be recognized as the primary issue of the
twenty-first century, and it is incumbent upon various
players, such as the United Nations, other international
organizations, States and civil society, to cooperate towards
its eradication.
At the Second Tokyo International Conference on
African Development, which was co-organized by Japan,
the United Nations and others last October, the Tokyo
Agenda for Action was adopted, which encourages
African countries to take initiatives on their own; calls for
the strengthening of cooperation between African
countries and developed countries as well as international
organizations; and calls for the promotion of cooperation
between Asia and Africa. Japan will remain actively
engaged with the issue of poverty in Africa through
follow-up efforts for the implementation of the Agenda
for Action, such as the debt- management seminar which
Japan co-organized with the United Nations and others
last month in Kenya.
Japan has been the world’s largest donor of official
development assistance since 1991. Despite the severity
of its domestic budgetary situation, it will continue to
extend effective, efficient and high-quality official
development assistance and will tackle poverty problems
through the further promotion of cooperation with the
relevant organizations of the United Nations.
Debt problems are making it extremely difficult for
debtor nations, especially the poorest countries, to achieve
development. Japan has provided assistance through debt
rescheduling and grant aid for debt relief, and will take
comprehensive measures to deal with the debt problem,
including the steady implementation of the commitment
made at the G-8 summit meeting in Cologne.
Important conferences, such as special sessions of
the General Assembly, are being held successively in the
areas of economic and social development and human
rights. The General Assembly’s special session on
population and development was held this June, at which
meaningful proposals for future action were adopted. The
sustainable development of small island developing States,
which are susceptible to the effects of climate change and
are also geographically vulnerable, is the very important
subject of the twenty-second special session to begin on
27 September. The development of landlocked States,
which are also geographically disadvantaged, is important
as well.
The promotion of the implementation of the
Copenhagen Declaration and the Programme of Action
adopted at the World Summit for Social Development in
1995 will be discussed next year at a follow-up special
session. The General Assembly special session entitled
“Women 2000” will also be held next year in order to
further promote the results of the 1995 Fourth World
15


Conference on Women. Building upon the achievements of
these special sessions, Japan intends to contribute actively
to international cooperative endeavours in these areas.
This is the final year of the International Decade for
Natural Disaster Reduction. The international community
must take prompt and concerted action in responding to
large-scale natural disasters, as clearly underscored by our
experience with the recent earthquakes in Turkey and
Greece, last year’s hurricanes in Latin America and the
tsunami in Papua New Guinea. The United Nations is
required to play a more active role in this endeavour.
Moreover, efforts in the area of natural-disaster reduction
need to be strengthened. Recognizing the importance of
natural disaster reduction in the context of development
policy and environmental issues, Japan will promote efforts
in this field.
With regard to the advancement of globalization, while
taking advantage of the new opportunities it provides for
the revitalization of the world economy, the improvement
in living standards, the creation of jobs, and development,
we must also address its negative effects, such as the
growing instability in international finance and the widening
gap between the rich and the poor. Japan is steadily
carrying out financial assistance measures totaling
approximately $80 billion, including the New Miyazawa
Initiative — by far the largest package of assistance
provided by one country — for the East Asian countries
which were hard hit by the economic crisis. We strongly
expect the economic recovery of the region to resume and
that a sound and sustainable development of the world
economy will be achieved.
We are also concerned that globalization may
aggravate such problems as environmental destruction,
international organized crime, drug, terrorism and the
spread of infectious diseases. These global issues, which
transcend national borders and pose direct threats to each
and every person, need to be dealt with by the international
community as a whole. It is necessary that we adopt
policies that give consideration to women, children and
others, who are most susceptible to the effect of these
global issues.
Although globalization also engenders creativity by
facilitating interaction among various cultures and different
value systems, due consideration also needs to be paid to
the cultural diversity of the world. From this standpoint, we
consider that the United Nations Educational, Scientific and
Cultural Organization will play an even more important role
in the coming century.
Japan has been stressing the importance of
addressing the various issues I have just mentioned by
focusing efforts on human security, that is, the protection
of the dignity and life of every person against the many
threats posed, for example, by poverty; the outflow of
refugees; environmental issues; infectious diseases, such
as AIDS; human rights violations; international organized
crime, including human and drug trafficking; conflicts;
anti-personnel landmines and small arms; and terrorism.
Last June Japan hosted the International Symposium
on Development, at which the issue of how to encourage
the self-reliance of individuals to escape from poverty
was discussed. On the initiative of Prime Minister
Obuchi, Japan established the Human Security Fund
within the United Nations to support the activities of
international organizations and to promote human
security. Japan recently announced its contribution of
$100 million for reconstruction and assistance for the
return of refugees in Kosovo, and it will implement that
assistance through the Human Security Fund and other
sources.
It cannot be said that the efforts of the United
Nations to address the issues that will confront the
international community in the twenty-first century are
sufficient. Nevertheless, it is not right to claim that the
United Nations is incapable of addressing those issues
adequately, and therefore disregard it. Neither is it right
to simply deplore any attempt to disregard the
Organization. In as much as many issues today require
efforts of the international community as a whole, and as
there is no other universal and comprehensive institution
that can replace the United Nations, our only recourse is
to reform and strengthen the United Nations, so that it
will be capable of dealing with the issues adequately.
From this viewpoint, I would like in particular to make
the following three points.
The first is the need for Security Council reform.
During the 50 or so years since the end of the Second
World War, the international situation has undergone
dramatic changes. Given those changes, the functions of
the Security Council, as the body primarily responsible
for the maintenance of international peace and security,
need to be strengthened. Towards that end, it is essential
that the Security Council be re-created to reflect the
present international situation, with reform of the
composition of both its permanent and non-permanent
membership. Japan would like to assume greater
responsibilities as a permanent member of the Security
Council.
16


Second, there is an urgent need for reforms to place
the United Nations on a sound financial base. It is
necessary for Member States to fulfil their obligation to pay
their assessed contributions, and for the United Nations to
work to further control its budget. Despite the severe
economic and financial situations, Japan has been faithfully
fulfilling its obligation to pay its assessed contribution and
has been making substantial contributions to the United
Nations and related organizations. However, as the Security
Council reform has not been realized, and as the necessary
budgetary reforms have yet to be carried out, one cannot
but question the fairness of a situation in which Japan is
expected to pay an assessed contribution that exceeds the
sum of the contributions made by four of the permanent
members of the Security Council, not including the United
States.
Third, it is necessary for the United Nations to
strengthen its efforts in the economic and social area,
including development. The Organization is expected to
obtain the active participation of various actors in
addressing problems in the economic and social area, and
effectively coordinate their efforts. Japan attaches
importance to the role that the United Nations, especially
the Economic and Social Council, plays in this area, and is
determined, if it is elected this year, to work as a member
of the Council towards strengthening the activities of the
United Nations in such areas as the coordination between
the United Nations agencies, the promotion of dialogue
with Bretton Woods institutions and the broad participation
by civil society in activities in this area, and coordination
of these activities.
We have already devoted a significant amount of time
to the discussion of United Nations reform. Today there is
a common recognition throughout the international
community that the reform of the United Nations is
necessary. Indeed, there is not a single country that is
opposed to reform per se. Nevertheless, progress towards
reform is far from satisfactory. The amount of time that has
been expended in discussions so far tells of the difficulty
that lies in the way of reforming an organization. We must
recognize at the very core of our being that if we fail to
strengthen the United Nations through reforms, international
trust in the Organization will be undermined. This would
not only destroy the United Nations, but would be suicidal
to all the Member States and the international community
as a whole.
The Millennium Assembly and the Millennium
Summit, scheduled for next year, will provide an occasion
on which the United Nations can demonstrate to the world
that it is capable of effectively tackling the issues that the
international community will face in the twenty-first
century. The efforts which Member States make during
the one-year period to come could very well determine
the viability of the United Nations in the coming century.
I would like, therefore, to conclude my remarks by calling
upon all Member States to cooperate with each other in
pursuing the common interests of the international
community as a whole.






